Citation Nr: 1736503	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  12-31 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a compensable rating for a left inferior chin scar.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU), to include on an extraschedular basis under 38 C.F.R. § 4.16(b).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse



ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1978 to December 1984 and from March 1989 to June 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied a compensable rating for left inferior chin scar and individual unemployability.  The Veteran filed a timely notice of disagreement (NOD) in March 2012.  

In March 2015, the Veteran testified at a videoconference hearing before the undersigned Veteran's Law Judge.  A transcript of the hearing is associated with the claims file.  

In May 2015, the Board remanded the case for further development of the record, including obtaining a VA examination and medical opinion and referral to the Director of Compensation and Pension Service.  

In December 2015 and April 2016, the RO issued supplemental statements of the case (SSOCs) for the issues of a compensable rating for left inferior chin scar and extraschedular consideration for scarring.  The RO did not issue an SSOC for the issue of TDIU, to include on an extraschedular basis.  The Veteran has not alleged any prejudice resulting from this procedural defect.  Shinseki v. Sanders, 556 U.S. 396 (2009).  However, as the Board is remanding the claim, any noncompliance will be cured by the issuance of a future SSOC.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issue of entitlement to a total disability rating based on individual unemployability, to include on an extraschedular basis, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's left inferior chin scar is linear, stable, not painful, and does not result in compensable disfigurement.


CONCLUSION OF LAW

The criteria for a compensable evaluation for left inferior chin scar have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.118, Diagnostic Codes 7801-7805 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5103, 5013A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim at issue by notice letter dated January 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R § 3.159(c).  Here, the Veteran's service records, VA records, and private treatment records identified by the Veteran have been obtained and associated with the claims file.  The Veteran was afforded VA examinations in March 2011 and June 2015, with an addendum opinion rendered in September 2015.  The examination is of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports reflect that relevant records were reviewed and the examiner personally interviewed and examined the Veteran, including eliciting a history from him, and offered opinions.  

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Increased Rating for Scarring

The Veteran contends that a compensable rating is warranted for his left inferior chin scar.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

Where entitlement to compensation has already been established and an increase in disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Within that context, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The standard of proof to be applied in decisions on claims for veteran's benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2016).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

The Veteran's left inferior chin scar is rated noncompensable under the General Rating Formula for scarring under 38 C.F.R. § 4.118, DC 7800.  

Scars of the head, face, or neck are rated under Diagnostic Code 7800.  These rating criteria provide for a 10 percent evaluation where there is one characteristic of disfigurement.  A 30 percent evaluation is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  A 50 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  An 80 percent evaluation is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800.

The eight characteristics of disfigurement, for the purposes of evaluation under section 4.118, are: (1) scar 5 or more inches (13 or more cm.) in length; (2) scar at least one-quarter inch (0.6 cm.) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and, (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  Id. at Note (1).  Note (4) provides that disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, are rated separately under the appropriate diagnostic code(s), and combined under § 4.25 with the evaluation assigned under this diagnostic code.  The characteristic(s) of disfigurement may be caused by one scar or by multiple scars; the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.  Id. at Note (5).

A March 2011 VA examination report reflected that the Veteran's chin scar was linear and 1.2 cm long by 0.1 cm wide, without tissue loss or color difference.  There was no reported tenderness or breakdown of the skin.

The Veteran was afforded a VA examination in June 2015.  The VA examiner found that the Veteran had one scar on his chin, 1.8 cm in length by 0.3 cm wide.  No other scars were noted on the Veteran's body.  The examiner noted that the Veteran denied any pain, numbness, or tingling to the chin and/or scar area.  The examiner found that the scar stable and not painful.  There was no elevation, depression, or adherence to the underlying tissue; missing underlying soft tissue; abnormal pigmentation; distortion or asymmetry of facial features, or; visible or palpable tissue loss.  The examiner further found that the scar did not result in limitation of function or affect the Veteran's ability to work.  The examiner did note that the Veteran reported numbness and tingling to the right side of his face, scalp, upper extremity, torso, and lower extremity that began February 2015 and was related to a possible stroke.  However, the examiner found that this numbness and tingling was not related to the scar on the left side of the Veteran's chin. 

The Board finds that the medical evidence reflects that a compensable rating is not warranted.  

The Veteran's scar does not meet one of the eight characteristics of disfigurement.  Furthermore, the Veteran's scar has not resulted in visible or palpable tissue loss or gross distortion or asymmetry of his features.  Therefore, a compensable rating is not warranted under DC 7800.  

The Board notes that it has considered Diagnostic Codes 7801 and 7802, which pertain to scars that are nonlinear and/or not about the head or neck, as well as Diagnostic Code 7804, which pertains to scars that are painful or unstable.  However, as the Veteran's chin scar is linear, stable, and not painful, these diagnostic codes are not for application. 


The Board has also considered whether a rating is warranted for residuals of associated muscle or nerve injury, as the Veteran reported during his March 2015 Board hearing that he experienced numbness around his scar and believed that the nerve or muscle had been injured.  He also indicated that shaving was problematic as such tended to cut his scar.  The Board acknowledges that a claimant is generally competent to introduce lay testimony of observable symptoms of disability and continuity of such symptoms.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, as a lay person, the Veteran is not competent to provide a medical diagnosis or nexus regarding his scar and reported nerve or muscle injury; such a matter requires medical expertise and laboratory testing.  See id. at 1377 (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In addition, the Veteran subsequently denied having any numbness or tingling around his scar.  As such, the Board finds the Veteran's representations during his March 2015 hearing in regards to nerve or muscle injury to be of extremely limited probative value and significantly outweighed by the opinions expressed concerning the relationship between the Veteran's scar and reported nerve or muscle injury in the above compensation examination medical opinions.  Further, shaving limitations, if any, are not considered disability under VA regulations. Thus, the Board finds that a rating for residuals of a muscle or nerve injury or shaving limitations is not warranted.

In sum, the Board finds that for the reasons and bases discussed, the preponderance of the evidence is against the claim.  There is no reasonable doubt to resolve in the Veteran's favor, and this claim must be denied.  38 C.F.R. §§ 4.3, 4.7.


ORDER

Entitlement to a compensable rating for left inferior chin scar is denied.



REMAND

The Board sincerely regrets further delay, but finds that a remand is necessary in order to afford the Veteran every possible consideration and to ensure substantial compliance with the Board's prior remand directives. 

The Veteran contends that he is entitled to a total disability rating because his service-connected disabilities render him unemployable.

Currently, the Veteran does not meet the criteria for TDIU, which requires that for a Veteran with two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  However, the Veteran's hearing testimony suggested that his service-connected back condition included symptoms which were not contemplated by the rating criteria.  

Because the Veteran alleged extraschedular information, the Board remanded the claim for TDIU under 38 C.F.R. § 4.16(b), which allows claims to be referred to the Director of Compensation and Pension Service for extraschedular consideration of cases of veterans who are unemployable due to service-connected disabilities but do not meet the criteria under 38 C.F.R. § 4.16(a). 

The Board finds that the decision rendered by the Acting Director is not responsive to the Board's remand directives.  The Acting Director noted that the Veteran's service-connected left inferior chin scar did not render the Veteran unable to secure or follow substantially gainful employment and found that entitlement to a compensable evaluation or TDIU on an extraschedular basis due to the left inferior chin scar was not warranted. 

It does not appear that the Acting Director considered the Veteran's other service-connected disabilities, including his service-connected back disability.  Furthermore, since the opinion was rendered, the Veteran has been granted an increased rating and service connection for his disabilities.

Therefore, the Board finds that a remand is warranted so that the Veteran's claim for TDIU can be referred to the Director of Compensation service for extraschedular consideration under 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following actions:

1.  Refer to the Director of Compensation and Pension Service the issue of entitlement to an extraschedular TDIU under 38 C.F.R. § 4.16(b).  

The Veteran's service connected disabilities are:  degenerative disc disease, lumbar spine, status post laminectomy at 10 percent from March 29, 2007 and at 20 percent from July 27, 2010; lumbar radiculopathy of the right lower extremity at 10 percent from December 3, 2012 and at 20 percent from April 28, 2015; lumbar radiculopathy of the left lower extremity at 10 percent from May 9, 2017; moderate right foot hallux valgus deformity at 10 percent from March 29, 2007 to August 6, 2014 and as noncompensable thereafter; residual scar, status post laminectomy, lumbar spine at 10 percent from July 27, 2010; and left inferior chin scar as noncompensable from January 12, 2011.  The Veteran's combined disability rating is 20 percent from March 29, 2007, 40 percent from July 27, 2010, and 50 percent from May 9, 2017.  

2.  After completing the above, and any other development as may be indicated, the Veteran's claim for entitlement to a total disability rating, to include on an extraschedular basis, should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


